USCA11 Case: 21-12644     Date Filed: 08/09/2022   Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12644
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
VALERIY TSOY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:17-cr-00205-PGB-LRH-7
                   ____________________
USCA11 Case: 21-12644          Date Filed: 08/09/2022    Page: 2 of 12




2                       Opinion of the Court                 21-12644


Before WILSON, JILL PRYOR, and ANDERSON, Circuit Judges.
PER CURIAM:
        Valeriy Tsoy, through counsel, appeals the denial of his pe-
tition for a writ of error coram nobis under the All Writs Act,
28 U.S.C. § 1651(a). In his petition, he raised two claims for relief:
(1) he was denied the right to his choice of counsel when his attor-
ney failed to disclose before trial professional misconduct the attor-
ney had committed (“Claim One”); and (2) he was denied his right
to effective assistance of counsel when his counsel failed to call wit-
nesses at trial (“Claim Two”). He requested an evidentiary hearing
on both claims. On appeal, he argues that the district court abused
its discretion in denying his petition and his request for an eviden-
tiary hearing. After careful review, we affirm.
                          I.      BACKGROUND
       In July 2018, Tsoy proceeded to trial for marriage fraud in
violation of 8 U.S.C. § 1325(c). He was represented by retained
counsel, F. Wesley Blankner, Jr., throughout the trial. The govern-
ment presented evidence at trial, including testimony from Tsoy’s
wife, showing that after Tsoy’s temporary student visa to enter the
United States expired, he entered into a sham marriage to evade
the immigration laws. After the government rested, Blankner suc-
cessfully moved for the admission of several exhibits but did not
present a case to the jury. Tsoy did not testify, and Blankner did
not call any witnesses. A jury found Tsoy guilty, and, in
USCA11 Case: 21-12644            Date Filed: 08/09/2022        Page: 3 of 12




21-12644                  Opinion of the Court                               3

September 2018, the district court sentenced Tsoy to time-served
and one year of supervised release.
        Tsoy appealed. Two days later, on September 27, 2018, the
district court issued an order appointing new counsel under the
Criminal Justice Act (“CJA”). The order explained that trial counsel
had been suspended from the practice of law in Florida. The order
also directed the clerk of court to provide a copy of the order to
Tsoy at his address on the docket. 1 In July 2019, we affirmed his
conviction and sentence, concluding that the evidence was suffi-
cient to support his conviction. United States v. Tsoy, 781 F. App’x
909, 912 (11th Cir. 2019) (unpublished). Tsoy did not file a 28 U.S.C.
§ 2255 motion to vacate his conviction. He completed his term of
supervised release in September 2019.
      In 2021, Tsoy filed a counseled petition for writ of error co-
ram nobis. First, he asserted that he was not in custody when his
conviction became final, so he could not have filed a § 2255 motion.
Second, he argued that he was denied his right to counsel of his
choice when Blankner did not disclose that he had pled guilty to,
and was disciplined for, failing to provide his clients with diligent
representation. Tsoy contended that he would have obtained other
counsel if he had known this information. Third, he asserted that
he was denied effective assistance of counsel when Blankner failed


1
 The docket sheet reflects that a copy of the district court’s order was mailed
to Tsoy. See CM/ECF for U.S. Dist. Ct. for N.D. Ga., Case No. 6:17-cr-205,
Dkt. Entry dated Sept. 28, 2018.
USCA11 Case: 21-12644          Date Filed: 08/09/2022        Page: 4 of 12




4                        Opinion of the Court                    21-12644

to call his immigration attorney and an unknown immigration of-
ficer as witnesses during trial, despite his request that Blankner do
so. He contended that this testimony would have refuted his wife’s
testimony. Fourth, he requested an evidentiary hearing.
       Tsoy attached a declaration, in which he stated that he was
never informed that Blankner had been removed from his case. He
stated that he was unaware of Blankner’s professional misconduct
until March 2020. He also attached records showing that Blankner
was disciplined in June 2018 for failing to: (1) fully pay his federal
income tax, (2) ensure that a client’s post-conviction motion was
timely ruled on in the state court, and (3) timely file a notice of ap-
peal following the denial of another client’s post-conviction mo-
tion.
      The government opposed the petition, refuting Tsoy’s
claims. It asserted that Tsoy failed to present sound reasons for not
pursuing his claims earlier. It attached a declaration from Blankner,
in which Blankner stated that, in September 2018, Tsoy was in-
formed that Blankner had been suspended and could not handle his
appeal. Blankner also stated that his law partner sent a letter 2 to
Tsoy advising him of the same information.
      The district court denied Tsoy’s petition and his request for
an evidentiary hearing. It concluded that Tsoy’s claims were


2
 The record reveals, however, that there was a typographical error in Tsoy’s
address on the letter.
USCA11 Case: 21-12644            Date Filed: 08/09/2022         Page: 5 of 12




21-12644                    Opinion of the Court                              5

procedurally barred because he could have moved for a new trial
or raised his claims in a § 2255 motion but did not do so. Relying
on the letter from Blankner’s law partner, the court found that, by
September 2018, Tsoy knew that Blankner had been suspended
from practicing law. Nevertheless, the court proceeded to evaluate
Tsoy’s claims on the merits. It determined that Tsoy failed to es-
tablish a prima facie case of ineffective assistance of counsel. Spe-
cifically, it explained that he failed to submit evidence to show what
the desired witnesses’ testimony would have been. 3
       Tsoy now appeals.
                      II.     STANDARDS OF REVIEW
        We review a district court’s denial of coram nobis relief for
an abuse of discretion. Alikhani v. United States, 200 F.3d 732, 734
(11th Cir. 2000). An error of law is an abuse of discretion. Id. And a
district court abuses its discretion if it makes a finding of fact that is
clearly erroneous. Diveroli v. United States, 803 F.3d 1258, 1262
(11th Cir. 2015). “A factual finding is clearly erroneous when, upon


3
  In Tsoy’s reply to the government’s opposition to his petition, he attached a
declaration from his immigration attorney, Vlad Kuzmin, stating that he did
not recall speaking to Blankner. Kuzmin also stated that Blankner did not ask
him to be a witness or prepare any statements on behalf of Tsoy. But the dis-
trict court ultimately struck Tsoy’s reply because he failed to seek leave from
the court to file it. Because Tsoy does not challenge the portion of the court’s
order striking the reply, we consider any such argument to have been aban-
doned. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.
2014).
USCA11 Case: 21-12644         Date Filed: 08/09/2022     Page: 6 of 12




6                       Opinion of the Court                  21-12644

review of the evidence, we are left with a definite and firm convic-
tion a mistake has been made.” United States v. Dimitrovski,
782 F.3d 622, 628 (11th Cir. 2015). A factual finding cannot be
clearly erroneous when the factfinder is choosing between two per-
missible views of the evidence. United States v. Saingerard,
621 F.3d 1341, 1343 (11th Cir. 2010). We review a district court’s
rejection of a petitioner’s reasons for delay in petitioning for a writ
of error coram nobis as a finding of fact and review it for clear error.
Gonzalez v. United States, 981 F.3d 845, 850–851 (11th Cir. 2020).
       We have not yet specified a standard of review for the denial
of an evidentiary hearing in a petition for a writ of error coram
nobis, but in other contexts a district court’s denial of an eviden-
tiary hearing is reviewed for an abuse of discretion. See Aron v.
United States, 291 F.3d 708, 714 n.5 (11th Cir. 2002); see also, e.g.,
Hernandez v. United States, 778 F.3d 1230, 1232 (11th Cir. 2015)
(evidentiary hearing in a motion to vacate a sentence); Burgess v.
Comm’r, Ala. Dep’t of Corr., 723 F.3d 1308, 1320 (11th Cir. 2013)
(evidentiary hearing in a habeas proceeding). We apply that stand-
ard here.
       In Aron, we noted that if the petitioner “alleges facts that, if
true, would entitle him to relief, then the district court should or-
der an evidentiary hearing and rule on the merits of his claim.”
291 F.3d at 714–15 (internal quotation marks omitted). But a dis-
trict court need not hold an evidentiary hearing where the peti-
tioner’s allegations are “affirmatively contradicted by the record,
or the claims are patently frivolous.” Id. at 715.
USCA11 Case: 21-12644            Date Filed: 08/09/2022         Page: 7 of 12




21-12644                   Opinion of the Court                               7

                               III.    DISCUSSION
       We first review whether the district court abused its discre-
tion in denying Tsoy’s petition and then examine whether the dis-
trict court abused its discretion in denying Tsoy an evidentiary
hearing.
A.      Petition for Writ of Error Coram Nobis
       The writ of coram nobis authorizes courts to vacate a con-
viction only when (1) no other remedy is available, (2) the peti-
tioner presents sound reasons for failing to seek relief earlier, and
(3) the petitioner seeks to remedy an error “of the most fundamen-
tal character” that rendered the original proceeding “irregular and
invalid.” Alikhani, 200 F.3d at 734 (internal quotation marks omit-
ted); United States v. Mills, 221 F.3d 1201, 1203–04 (11th Cir. 2000).
        As to prong (2) of the coram nobis standard, the district
court’s finding—that Tsoy’s justification4 for failing to seek relief
earlier was insufficient—was not clearly erroneous. See Gonzalez,
981 F.3d at 850–51.



4
  In Tsoy’s petition for the writ, he alleged that he was not in custody when
his conviction became final and thus never had an opportunity to file a § 2255
motion. In his appellate brief, however, he contends for the first time that he
lacked sufficient time to file a § 2255 motion between the conclusion of his
direct appeal and the end of his sentence. Because he failed to raise the latter
position in the district court, we consider it abandoned. See Sapuppo, 739 F.3d
at 680.
USCA11 Case: 21-12644             Date Filed: 08/09/2022         Page: 8 of 12




8                          Opinion of the Court                       21-12644

        Tsoy failed to present a sound reason for not seeking relief
earlier on Claim One. In a declaration, he asserted that he was un-
aware of his trial counsel’s professional misconduct until
March 2020. But the record shows that, in September 2018, the dis-
trict court issued an order appointing counsel under the CJA, citing
Blankner’s suspension from practicing law as the reason. The order
directed the clerk of court to provide a copy of the order to Tsoy
at his address on the docket. The district court docket reflects that
the clerk of court did so. And, in Blankner’s declaration, he stated
that Tsoy was informed in September 2018 that Blankner had been
suspended and could not handle his appeal. In light of this evidence,
the district court’s finding—that Tsoy was aware of Blankner’s pro-
fessional misconduct before his time to file a § 2255 motion expired
at the end of his sentence in September 2019 5—was a permissible
view of the evidence and was thus not clearly erroneous.6 See Sain-
gerard, 621 F.3d at 1343. Thus, Tsoy could have raised this


5
 See United States v. Brown, 117 F.3d 471, 475 (11th Cir. 1997) (explaining that
a person serving a term of supervised release is “in custody” within the mean-
ing of § 2255).
6
 Although the district court relied on the letter written by Blankner’s law part-
ner, which contained a typographical error in Tsoy’s address, the district
court’s previous order appointing counsel under the CJA and Blankner’s dec-
laration still supports the same conclusion. See Thomas v. Cooper Lighting,
Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (“We may affirm the district court’s
judgment on any ground that appears in the record, whether or not that
ground was relied upon or even considered by the court below.”).
USCA11 Case: 21-12644         Date Filed: 08/09/2022      Page: 9 of 12




21-12644                Opinion of the Court                           9

challenge in a § 2255 motion but did not do so. See Mills, 221 F.3d
at 1204.
       By the same token, Tsoy also failed to present a sound rea-
son for not seeking relief earlier on Claim Two. Tsoy was aware of
Blankner’s failure to call witnesses—because it happened at
trial—before his time to file a § 2255 motion expired at the end of
his sentence. Thus, Tsoy could have also raised this challenge in a
§ 2255 motion but did not do so. See id.
       Accordingly, the district court did not abuse its discretion by
denying Tsoy’s petition as untimely. See Alikhani, 200 F.3d at 734.
But even if he had not failed to seek earlier relief or present sound
reasons for failing to seek earlier relief, his claims of ineffective as-
sistance of counsel also fail on the merits.
       We have assumed but not decided in a published opinion
that ineffective assistance of counsel may constitute an error so
“fundamental” as to warrant coram nobis relief. Moody v. United
States, 874 F.2d 1575, 1577 & n.3 (11th Cir. 1989). To succeed on a
claim of ineffective assistance of counsel, a defendant must show
that (1) his counsel’s performance was deficient, and (2) the defi-
cient performance prejudiced him. Strickland v. Washington,
466 U.S. 668, 687 (1984). Failure to establish either prong is fatal
and makes it unnecessary to consider the other. Id. at 697.
       Ineffective-assistance-of-counsel claims in the conflict-of-in-
terest context are governed by the standard articulated by the Su-
preme Court in Cuyler v. Sullivan, 446 U.S. 335 (1980).
USCA11 Case: 21-12644            Date Filed: 08/09/2022          Page: 10 of 12




10                         Opinion of the Court                        21-12644

Cuyler establishes a two-part test that we use to evaluate whether
an attorney is constitutionally ineffective due to a conflict of inter-
est. To show ineffectiveness under Cuyler, a petitioner must
demonstrate: (a) that his attorney had an actual conflict of interest,
and (b) that this conflict adversely affected the attorney’s perfor-
mance. See id. at 348–49.

        In Claim One, 7 Tsoy contends that Blankner’s failure to dis-
close his professional misconduct before trial was a conflict of in-
terest that deprived him of his counsel of choice and of effective
assistance of counsel. We agree with the district court that he failed
to demonstrate that Blankner’s alleged conflict of interest adversely
affected his trial performance. The only error by Blankner that
Tsoy identified was the failure to call witnesses at trial. But Tsoy
failed even to allege that Blankner did not call these witnesses be-
cause of his conflict of interest. Further, although Tsoy submitted
an affidavit from one of the witnesses, the affidavit did not indicate
how the witness’s testimony would have refuted Tsoy’s wife’s tes-
timony at trial, so Tsoy could not establish prejudice. Thus, the dis-
trict court did not abuse its discretion in denying Tsoy’s claim that


7
 In Tsoy’s petition for the writ, he characterized Claim One as a violation of
his right “to choice of counsel.” Doc. 442 at 6. On appeal, however, Tsoy re-
characterizes Claim One as one for ineffective assistance of counsel. He again
refers to the right to his choice of counsel. But, as the government pointed
out, Tsoy got his choice of counsel when he retained Blankner. Because the
core of his claim as pled is that Blankner was ineffective for failing to disclose
a conflict of interest, that is how we construe the claim.
USCA11 Case: 21-12644        Date Filed: 08/09/2022     Page: 11 of 12




21-12644                Opinion of the Court                        11

Blankner rendered ineffective assistance of counsel due to a conflict
of interest. See id.
       Tsoy’s second claim fails on the merits for a similar reason.
Assuming for the sake of argument that Blankner’s failure to call
witnesses at trial amounted to deficient performance under Strick-
land, Tsoy’s failure to demonstrate what the witnesses’ testimony
would have been means he has not shown prejudice. See Strick-
land, 466 U.S. at 697.
       Accordingly, the district court alternatively did not abuse its
discretion by denying Tsoy’s petition on the merits. See Alikhani,
200 F.3d at 734.
B.     Evidentiary Hearing
       Tsoy argues that a hearing was necessary to clarify factual
disputes in the record. We disagree. The district court did not
abuse its discretion in denying an evidentiary hearing because, as
discussed above, the district court’s finding of fact on the timeliness
of Tsoy’s petition was not clearly erroneous, and the court cor-
rectly concluded that Tsoy’s petition failed to allege facts that
would entitle him to relief on his ineffective-assistance-of-counsel
claims. See Aron, 291 F.3d at 715.
USCA11 Case: 21-12644       Date Filed: 08/09/2022    Page: 12 of 12




12                     Opinion of the Court                21-12644

                          IV.    CONCLUSION
        For the foregoing reasons, we affirm the denial of Tsoy’s pe-
tition for a writ of error coram nobis and of his request for an evi-
dentiary hearing.
      AFFIRMED.